Citation Nr: 0216655	
Decision Date: 11/19/02    Archive Date: 11/26/02

DOCKET NO.  98-16 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for Human 
Immunodeficiency Virus (HIV) related illness, currently 
evaluated as 30 percent disabling.

2.  Entitlement to an increased disability rating for 
depression due to HIV related illness, currently evaluated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel




INTRODUCTION

The veteran had active military service from October 1990 to 
October 1994.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a May 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, which denied the 
above claims.

The Board remanded this case in March 2000 for further 
development, and it has returned for appellate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained by the RO.

2.  The claims file does not reveal good cause for the 
appellant's failure to report for a VA psychiatric 
examination scheduled for May 2002. 

3.  The appellant's HIV does not result in refractory 
constitutional symptoms with pathological weight loss; he 
does not have AIDS related opportunistic infection or 
neoplasm.


CONCLUSIONS OF LAW

1.  The appellant's claim for an increased rating for 
depression due to HIV related illness is denied for failure 
to report for a scheduled VA examination in March 2000.  38 
C.F.R. § 3.655 (2002).  

2.  The schedular criteria for an evaluation in excess of 30 
percent for HIV-related illness have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.88b, Diagnostic 
Code 6351 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

As an initial matter, it is observed that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002); see Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 
1377 (Fed. Cir. 2002) (holding that only section 4 of the 
VCAA, amending  38 U.S.C. § 5107, was intended to have 
retroactive effect). 

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of 
certain provisions relating to attempts to reopen claims, not 
pertinent here.  

In this case, the Board considers that VA's duties under the 
VCAA have been fulfilled to the extent possible.  Among other 
things, the VCAA provides that VA must notify the veteran of 
evidence and information necessary to substantiate his claim 
and inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, the veteran was notified of the information 
necessary to substantiate his claim, by means of the 
discussions in the September 1998 statement of the case, the 
March 2000 Board Remand, the June 2002 supplemental statement 
of the case, and a letter sent to the veteran in April 2001, 
which specifically addressed the contents of the VCAA in the 
context of the veteran's claims.  The RO explained its 
decision with respect to each issue, and invited the veteran 
to identify records that could be obtained to support his 
claims.  Under these circumstances, VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed. 

Further, it is observed that VA attempted to inform the 
veteran of which information and evidence he was to provide 
to VA and which information and evidence VA would attempt to 
obtain on his behalf.  In the letter dated in April 2001, the 
RO asked the veteran to identify records relevant to his 
claim.  The April 2001 letter explicitly set out the various 
provisions of the VCAA, including what records VA would 
obtain, and what was the responsibility of the veteran.  

The VCAA also requires VA to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c), (d)).  
Here, the RO obtained the records of the veteran's treatment 
at VA, which were the only records the veteran identified as 
relevant to his claim.  The veteran was also examined for VA 
purposes in connection with this claim, and pertinent medical 
opinions were obtained addressing the specific question at 
issue in this appeal.  There appears to be no other 
development left to accomplish, and under the foregoing 
circumstances, the Board considers the requirements of the 
VCAA to have been met.


II.  Depression due to HIV related illness

When an appellant fails to appear for a scheduled examination 
for an increased rating, 38 C.F.R. § 3.655 dictates that the 
claim be denied unless the appellant had good cause for his 
failure to appear.  The appellant failed to appear for his VA 
examination, requested by the Board in the March 2000 Remand, 
which was scheduled in May 2002. 

According to a May 2002 notice from the VA Medical Center 
(VAMC) to the RO, the VAMC scheduled two examinations for the 
veteran.  The first was for his HIV, which the veteran 
reported to on May 6, 2002.  The second examination was for 
his psychiatric disorder, which the veteran failed to report 
to on May 17, 2002.  

No explanation was offered by either the appellant or his 
representative for the veteran's failure to appear for the 
psychiatric examination scheduled on May 17, 2002.  In the 
June 2002 supplemental statement of the case, the RO notified 
the appellant that his claim for an increased rating was 
denied because, without the psychiatric examination report, 
there was no new evidence to consider that would support a 
rating in excess of 30 percent.  

The record fails to show any correspondence from the veteran 
since the June 2002 supplemental statement of the case with 
respect to the issue on appeal.  Moreover, the representative 
provided no argument in the October 2002 Appellant's Brief.  
Thus, good cause for failing to appear was never shown.

Pursuant to 38 C.F.R. § 3.655, no further assistance to the 
appellant is required to comply with the duty to assist under 
the VCAA and the benefit sought on appeal must be denied for 
failure to report for the scheduled examination.  38 C.F.R. 
§ 3.655.  The Board notes that the RO has complied with the 
instructions set out in the Board's March 2000 Remand with 
respect to obtaining additional VA and private medical 
records.  Nevertheless, without a current examination report, 
the Board cannot assign a rating.

In the absence of any satisfactory explanation for his 
failure to report for the scheduled VA examination in May 
2002, the Board finds that his failure to report was without 
good cause, and that the claim must be denied.  38 C.F.R. 
§ 3.655; see Engelke v. Gober, 10 Vet. App. 396, 399 (1997).

III.  HIV-related illness

The veteran maintains that symptomatology associated with his 
HIV-related illness has increased and warrants an evaluation 
in excess of the current 30 percent rating.  The Board notes 
that disability evaluations are determined, as far as 
practicable, upon the average impairment of earning capacity 
attributable to specific injuries or combination of injuries 
coincident with military service.  38 U.S.C.A. § 1155.  Each 
disability must be viewed in relation to its history with an 
emphasis placed on the limitation of activity imposed by that 
disability.  The degrees of disability contemplated in the 
evaluative rating process are considered adequate to 
compensate for loss of working time due to exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2002).

Diagnostic Code 6351 pertains to HIV-related illnesses.  The 
current rating of 30 percent requires evidence of recurrent 
constitutional symptoms, intermittent diarrhea, and on 
approved medication(s), or; minimum rating with T4 cell count 
less than 200, or hairy cell leukoplakia, or candidiasis.  To 
warrant the next higher evaluation of 60 percent, the veteran 
needs to provide medical evidence of refractory 
constitutional symptoms, diarrhea, and pathological weight 
loss, or; following development of AIDS-related opportunistic 
infection or neoplasm, for which it is the minimum rating.  
The maximum rating of 100 percent is assigned when there is 
AIDS with recurrent opportunistic infections or with 
secondary diseases afflicting multiple body systems, or; when 
there is HIV-related illness with debility and progressive 
weight loss, without remission, or few or brief remissions.  
Note 2 to Diagnostic Code 6351 provides that psychiatric or 
central nervous system manifestations, opportunistic 
infections, and neoplasms may be rated separately under 
appropriate codes if higher overall evaluation results, but 
not in combination with percentages otherwise assignable 
under Diagnostic Code 6351.  38 C.F.R. § 4.88b, Diagnostic 
Code 6351 (2002).

The Board has determined that the veteran's HIV-related 
illness is not productive of more impairment than that 
provided under the current 30 percent rating criteria 
pursuant to Diagnostic Code 6351.  The evidence most 
probative in this case is the clinical findings reported on 
the most recent VA examination in May 2002.  The Board notes 
that although the regulations require a review of past 
medical history of a service-connected disability, they do 
not give past medical reports precedence over current 
examinations.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

At the time of the May 2002 examination, the examiner noted 
that the veteran's medical history revealed that the veteran 
was found to be seropositive during an annual physical 
examination.  His usual weight was 145 to 150 pounds, and he 
now weighed 138 pounds.  The veteran reported that his 
appetite had recently diminished, and he had some evidence of 
diarrhea.  He also claimed to have developed some weakness 
and memory loss.  The examiner noted that the physical 
examination of the veteran revealed the following.  The 
veteran had no overt evidence of a definitive diagnosis of 
AIDS.  His skin was intact.  He had one reddish pimple-like 
mark on his right arm but, otherwise, the skin was entirely 
negative.  He had no thrush or other evidence of leukoplakia 
and there was no lymphadenopathy.  The examiner diagnosed the 
veteran with HIV related illness.  There was no overt 
evidence of worsening condition, although the veteran 
complained of several early symptoms such as loss of 
appetite, diarrhea, and lack of energy. 

Thus, in view of the medical findings on examination in May 
2002, the evidence of record does not substantiate more than 
the current 30 percent rating because the medical evidence 
fails to more nearly approximate refractory constitutional 
symptoms, diarrhea, and pathological weight loss, or; 
following development of AIDS-related opportunistic infection 
or neoplasm, for which it is the minimum rating.  The Board 
recognizes that VA outpatient treatment records extending 
from 1996 to 2002 are indicative of bouts of diarrhea with 
complaints of a loss of appetite; however, the veteran's 
weight has remained stable.  Further, the medical evidence 
confirms that the veteran's HIV-related illness has remained 
stable without complications. 

The Board has considered the evidence of record that favors 
the veteran's claim for a higher rating, which essentially is 
comprised of the veteran's written statements.  Nevertheless, 
the Board finds that this favorable evidence is outweighed by 
the evidence discussed in the preceding paragraphs.  It is 
important to note that, as a lay person untrained in the 
fields of medicine and/or science, the veteran is not 
competent to render medical opinions. See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Although the 
veteran contends that his HIV-related illness warrants a 
rating in excess of 30 percent, he has not specifically shown 
how.  

In arriving at its decision, the Board has considered all 
potential applicable regulations and laws relevant to the 
veteran's assertions and issues raised in the record, and 
state the reasons and bases used to support its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Further, VA 
law states that upon careful consideration of all 
ascertainable and collected data, if a reasonable doubt 
arises concerning service origin, the degree of disability, 
or any other relevant matter, such doubt will be resolved in 
favor of the veteran.  38 C.F.R. §§ 3.102, 4.3 (2002).  
Nonetheless, the Board has considered the evidence of record 
and finds that the preponderance of the evidence is against 
an increased rating for HIV.  Essentially, the Board must 
conclude that based on the factual circumstances of this 
case, there is no reasonable doubt as to the degree of 
severity of the veteran's HIV-related illness; thus, there is 
no basis on which to render a favorable outcome.  The 
veteran's appeal, thus, must be denied.



(CONTINUED ON THE NEXT PAGE


ORDER

Entitlement to an evaluation in excess of 30 percent for 
depression due to HIV related illness is denied.

Entitlement to an evaluation in excess of 30 percent for HIV-
related illness is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

